IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00355-CV

WILLIAM DEWAYNE LAYTON,
                                                             Appellant
v.

SARAH RUTH LAYTON,
                                                             Appellee



                          From the County Court at Law
                              Bosque County, Texas
                             Trial Court No. CV18288


                           MEMORANDUM OPINION

       On January 8, 2019, the Clerk of this Court notified Appellant William Dewayne

Layton that we have not received the required filing fee of $10 for the motion that he filed

on December 7, 2018, requesting an extension of time to file the docketing statement. The

Clerk of this Court further notified Appellant that the motion and this appeal would be

presented to the Court for dismissal if the fee was not paid in full within ten days of the

date of the January 8, 2019 letter. No response has been received from Appellant.

Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3(c).
                                                        REX D. DAVIS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Senior Justice Scoggins1
       (Chief Justice Gray dissents. A separate opinion will not be issued.)
Appeal dismissed
Opinion delivered and filed February 13, 2019
[CV06]




1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West 2013).

Layton v. Layton                                                                                  Page 2